



Exhibit 10.19
LENNOX INTERNATIONAL INC.
Phantom Long-Term Incentive Award Agreement
Non-U.S. Employees – Vice President


THIS AGREEMENT (“Agreement”) is made as of __________, 20__ (the “Date of
Grant”), by and between Lennox International Inc., a Delaware corporation (the
“Company”), and __________ (“Participant”).


The Company has adopted the Lennox International Inc. 2019 Equity and Incentive
Compensation Plan (as amended and restated from time to time, the “Plan”), the
terms of which are incorporated by reference and made a part of this Agreement,
for the benefit of eligible employees, Directors, and certain other service
providers of the Company and its Subsidiaries (together, “LII”). Capitalized
terms used and not otherwise defined in this Agreement have the meanings set
forth in the Plan.


Pursuant to the Plan, the Committee, which has responsibility for administering
the Plan, has determined that it is in the interest of the Company and its
Stockholders to make the awards described in this Agreement in order to increase
Participant’s personal interest in the continued success and progress of the
Company, to foster and enhance the long-term profitability of the Company for
the benefit of its Stockholders by offering the incentive of long-term rewards,
and to encourage Participant to remain in the employ of LII.


The Company and Participant therefore agree as follows:


1.Grant of Awards. Subject to and upon the terms of this Agreement and the Plan,
the Company grants to Participant on the Date of Grant:
(a)    PSU Award - for the performance period beginning on January 1, 20__ and
ending on December 31, 20__ (the “PSU Performance Period”), an award of
__________ phantom performance share units (“PSUs,” and such award, the “PSU
Award”). Subject to the degree of attainment of the performance goals approved
by the Committee and set forth on Schedule A hereto (the “Performance Goals”),
Participant may earn from 0% to 200% of the PSUs;


(b)    RSU Award - an award of __________ phantom service-based Restricted Stock
Units (“RSUs” and such award, the “RSU Award”); and


(c)    SAR Award - for the period beginning on the Date of Grant and ending on
__________, the third anniversary of the Date of Grant (the “SAR Vesting
Period”), an award of __________ phantom Appreciation Rights (“SARs,” and such
award, the “SAR Award”) with a Base Price of $_________ per SAR (the fair market
value of a Common Share on the Date of Grant).




1 Approved Form December 12, 2019



--------------------------------------------------------------------------------





2.    Restrictions on Transfer. Subject to Section 15 of the Plan, neither the
awards evidenced hereby nor any interest therein shall be transferable prior to
settlement other than by will or pursuant to the laws of descent and
distribution.
3.    Conditions for Vesting.
(a)    PSU Award – The PSU Award will vest on the last day of the PSU
Performance Period based on the extent that the Performance Goals for the PSUs
are achieved for the PSU Performance Period.


(b)    RSU Award – The RSU Award will vest on __________, 20__ (the “RSU Vesting
Date,” and the period from the Date of Grant until the RSU Vesting Date, the
“RSU Restriction Period”). If the RSU Vesting Date is not a day on which Common
Shares are traded on a U.S. national securities exchange or quoted in an
inter-dealer quotation system, then the RSU Vesting Date will be the preceding
day on which sales of Common Shares were reported.


(c)    SAR Award – The SAR Award will vest on the last day of the SAR Vesting
Period.


(d)    Forfeiture. Any PSU Award, RSU Award, or SAR Award that does not become
vested as described in this Section 3 will be forfeited, including, except as
provided in Section 4, if Participant ceases to be continuously employed with
LII prior to the end of the PSU Performance Period, RSU Restriction Period, or
SAR Vesting Period, respectively.


4.    Termination of Employment; Change in Control. Unless otherwise determined
by the Committee in its sole discretion, and notwithstanding anything herein to
the contrary, the PSU Award, the RSU Award and the SAR Award will be subject to
vesting or cancellation in connection with the events specified below:
(a)    If, prior to the end of the PSU Performance Period, RSU Restriction
Period or SAR Vesting Period (as applicable), Participant violates Section 10 of
this Agreement, terminates employment with LII voluntarily or is terminated by
LII not for Cause or for Cause (as defined in any applicable employment
agreement between LII and Participant or as determined by the Committee in its
sole discretion in the absence of any such employment agreement), then,
immediately after LII becomes aware of a violation of Section 10 or
Participant’s termination, the PSU Award, RSU Award or SAR Award will be
cancelled. For purposes of this Agreement, “terminate” means the actual date of
notice of the cessation of the employee-employer relationship between
Participant and LII for any reason, whether or not proper advance notice has
been given.


(b)    If, prior to the end of the PSU Performance Period, RSU Restriction
Period or SAR Vesting Period (as applicable), Participant’s employment with LII
terminates by reason of Participant’s retirement, and in connection with such


2 Approved Form December 12, 2019



--------------------------------------------------------------------------------





termination of employment (i) Participant is at least 65 years of age, (ii)
Participant is at least 62 years of age and has achieved at least 10 years of
service with LII or (iii) the number of years of service Participant has
achieved with LII plus Participant’s age equals at least 80, then (x)
Participant will vest in a pro rata amount of the PSU Award based upon the
portion of the PSU Performance Period during which Participant served as an
employee of LII and the Company’s attainment of its performance goals in
accordance with the Performance Goals, determined at the end of the PSU
Performance Period, and the remainder of the PSU Award will be cancelled, (y)
Participant will vest in a pro rata amount of the RSU Award based upon the
portion of the RSU Restriction Period during which Participant served as an
employee of LII, determined as of the date of such retirement, and the remainder
of the RSU Award will be cancelled, and (z), the entire SAR Award will be
cancelled.


(c)    If, prior to the end of the PSU Performance Period, RSU Restriction
Period or SAR Vesting Period (as applicable), Participant dies or incurs a
Disability, then (i) Participant, or in the event of Participant’s death,
Participant’s beneficiary, will vest in a pro rata amount of the PSU Award based
upon the portion of the PSU Performance Period during which Participant served
as an employee of LII and the Company’s attainment of its performance goals in
accordance with the Performance Goals (as determined in the sole discretion of
the Committee), determined as of the date of death or Disability, and the
remainder of the PSU Award will be cancelled, (ii) Participant, or in the event
of Participant’s death, Participant’s beneficiary, will vest in a pro rata
amount of the RSU Award based upon the portion of the RSU Restriction Period
during which Participant served as an employee of LII, determined as of the date
of death or Disability, and the remainder of the RSU Award will be cancelled,
and (iii) the SAR Award will become fully vested and exercisable and will be
deemed to be exercised by Participant. For purposes of this Agreement,
“Disability” means permanently disabled (completely unable to perform
Participant’s duties as defined in the benefit plans of the Company).


(d)    If a Change in Control occurs prior to the end of the PSU Performance
Period, RSU Restriction Period or SAR Vesting Period (as applicable), Section
12(b) of the Plan shall apply. If the SAR Award vests as a result of the
applicable of Section 12(b) of the Plan, it will be deemed to be exercised by
Participant. If a Change in Control occurs after the end of the PSU Performance
Period, RSU Restriction Period or SAR Vesting Period (as applicable), Section
12(b) of the Plan shall not apply.


5.    PSU Payment Timing.
(a)    General. Following the end of the PSU Performance Period the Committee
will determine and certify achievement of the Performance Goals. To the extent
that any of the Performance Goals are achieved and certified by the Committee,
and except as otherwise provided in Section 5(b), vested PSUs will be paid no
later than the 15th day of the third month following the end of the PSU
Performance Period. Vested PSUs will be paid in local currency equal to an
amount calculated by multiplying the number of vested PSUs by the


3 Approved Form December 12, 2019



--------------------------------------------------------------------------------





fair market value of a Common Share of the Company on the last day of the PSU
Performance Period. The U.S. dollar amount produced by the formula in the
preceding sentence will be converted to local currency prior to payout using
LII’s currency conversion protocol in effect at that time.


(b)    Other Payment Events. Notwithstanding Section 5(a), to the extent the
PSUs are vested (and have not previously been settled) as a result of Section
4(c) in connection with Participant’s death or Disability, or as a result of
Section 4(d) in connection with a Change in Control, such vested PSUs will be
paid (in local currency as described in Section 5(a)) no later than the 15th day
of the third month after the date of such vesting event.


6.    RSU Payment Timing.
(a)    General. Except as otherwise provided in Section 6(b), vested RSUs will
be paid within 30 days following the RSU Vesting Date. Vested RSUs will be paid
in local currency equal to an amount calculated by multiplying the number of
vested RSUs by the fair market value of a Common Share on the last day of the
RSU Restriction Period. The U.S. dollar amount produced by the formula in the
preceding sentence will be converted to local currency prior to payout using
LII’s currency conversion protocol in effect at that time.


(b)    Other Payment Events. Notwithstanding Section 6(a), to the extent the
RSUs are vested (and have not previously been settled) as a result of Section
4(c) in connection with Participant’s death or Disability, or as a result of
Section 4(d) in connection with a Change in Control, such vested RSUs will be
paid (in local currency as described in Section 6(a)) to Participant (or
Participant’s beneficiary) within 60 days after the date of such vesting event.


(c)    Payment Year. In no event shall Participant be permitted to designate the
taxable year of payment for the RSUs.


7.    SAR Payment Timing. If the SAR Award has not otherwise been cancelled, the
SAR Award will vest and will be deemed to be exercised by Participant on the
last day of the SAR Vesting Period. Within 30 days of the date of exercise,
vested SARs will be paid in local currency equal to an amount calculated by
multiplying the number of vested SARs by the excess (if any) of the Exercise
Date Value over the Base Price of the SAR. The U.S. dollar amount produced by
the formula in the preceding sentence will be converted to local currency prior
to payout using LII’s currency conversion protocol in effect at that time.


4 Approved Form December 12, 2019



--------------------------------------------------------------------------------





8.    Withholding for Taxes. Participant acknowledges and agrees that the
Company will deduct from any cash payment under this Agreement an amount that is
equal to the amount of all country and local taxes required to be withheld by
the Company upon such payment, as determined by the Company. For any amount of
withholding that exceeds the minimum required withholding amount under country
or local tax laws, it will be treated as additional withholding for Participant.
9.    Adjustments. The number of Common Shares subject to each award granted
hereunder and the other terms and conditions of the grants evidenced by this
Agreement are subject to adjustment as provided in Section 11 of the Plan.
10.    Protective Covenants.


(a)    Nonsolicitation Obligations. For one year following the effective date of
Participant’s termination of employment with LII (the “Termination Date”),
Participant will not, directly or indirectly solicit, recruit or hire any person
who is an LII employee as of the Termination Date.


If Participant violates Section 10(a), LII will be irreparably harmed and
entitled to specific performance, injunctive relief, attorneys’ fees and costs
incurred in obtaining relief, and any other remedy available at law or equity.


(b)    Consent. Participant may engage in activities otherwise restricted by
this Section 10 with the written consent of LII’s Chief Executive Officer if
Participant is a Vice President or Executive Vice President.




5 Approved Form December 12, 2019



--------------------------------------------------------------------------------





1.    No Stockholder Rights. Participant will not be deemed for any purpose,
including voting rights and dividends or dividend equivalents, to be, or to have
any of the rights of, a Stockholder with respect to any Common Shares under the
terms of this Agreement. The existence of this Agreement will not affect the
right or power of LII or its Stockholders to accomplish any corporate act.
2.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Participant).
3.    No Right to Future Awards. The grants of the awards under this Agreement
to Participant are voluntary, discretionary awards being made on a one-time
basis and they do not constitute commitments to make any future awards. The
grants of the awards and any payments made hereunder will not be considered
salary or other compensation for purposes of any severance pay or similar
allowance, except as otherwise required by law.
4.    Notice. Unless LII notifies Participant in writing of a different
procedure, any notice or other communication to LII with respect to this
Agreement must be in writing and delivered personally or by first class mail,
postage prepaid, to the following address:


Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080


Any notice or other communication to Participant with respect to this Agreement
must be in writing and delivered personally, or sent electronically to
Participant or by first class mail, postage prepaid, to Participant’s address as
listed in the records of the Company on the Date of Grant, unless LII has
received written notification from Participant of a change of address.




6 Approved Form December 12, 2019



--------------------------------------------------------------------------------





5.    Amendment. This Agreement may be supplemented or amended from time to time
as approved by the Committee as contemplated by the Plan. Participant’s consent
shall not be required to an amendment that is deemed necessary by the Company to
ensure compliance with Section 409A of the Code or Section 10D of the Exchange
Act.
6.    Participant Employment. Nothing contained in this Agreement, and no action
of LII or the Committee, will confer or be construed to confer on Participant
any right to continue in the employ of LII or interfere in any way with the
right of LII to terminate Participant’s employment at any time, with or without
cause; subject, however, to the provisions of any employment agreement between
Participant and LII.
7.    Governing Law. This Agreement is governed by the laws of the State of
Delaware, USA. Any dispute arising out of or related to this Agreement, or any
breach or alleged breach hereof, will be exclusively decided by a state or
federal court in the State of Texas in the County of Dallas. Participant
irrevocably waives Participant’s right, if any, to have any disputes between
Participant and the Company arising out of or related to this Agreement decided
in any jurisdiction or venue other than a state or federal court in the State of
Texas in the County of Dallas. Participant hereby irrevocably consents to the
personal jurisdiction of the state courts in the State of Texas in the County of
Dallas for the purposes of any action arising out of or related to this
Agreement.
8.    Construction. This Agreement is entered into, and the PSU Award, RSU Award
and SAR Award are granted, pursuant to the Plan and are governed by and
construed in accordance with the Plan and the administrative interpretations
adopted under the Plan. In the event of any inconsistency between the terms of
the Plan and this Agreement, the terms of the Plan will control. Notwithstanding
anything in this Agreement to the contrary, Participant acknowledges and agrees
that this Agreement and the awards described herein are subject to the terms and
conditions of the Company’s clawback policy as may be in effect from time to
time (if any).
9.    Severability and Reformation. If any restriction or covenant in this
Agreement is deemed by a court of competent jurisdiction to be unreasonable or
unenforceable as written, the court may modify any unreasonable or unenforceable
element of the restriction or covenant to make it reasonable and enforceable or
enforce it only to the extent it is reasonable and enforceable. If the court
determines that any restriction or covenant in this Agreement is wholly or
partially invalid or unenforceable, the remainder of the restrictions or
covenants will be given full effect.


7 Approved Form December 12, 2019



--------------------------------------------------------------------------------





10.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the PSU Award, the RSU Award and the SAR Award. If
Participant has a written employment agreement which contains provisions that
conflict with this Agreement, the terms of the employment agreement will
control.
11.    Electronic Delivery. The Participant consents to the delivery of any
documents related to the awards granted hereunder by electronic means and agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.
12.    Participant Acceptance. Participant must accept the terms and conditions
of this Agreement by electronic signature or by signing in the space below and
returning a signed copy to the Company.
13.    Nature of Grant. Participant agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of PSUs, RSUs and SARs (the “Awards”) is voluntary and occasional and does
not create any contractual or other right to receive future grants of Awards, or
benefits in substitution of Awards, even if Awards have been granted repeatedly
in the past; (c) all decisions with respect to future grants of Awards will be
at the sole discretion of the Company; (d) participation in the Plan is
voluntary; (e) the Awards are not a part of normal or expected pay package for
any purposes; and (f) in consideration of the grant of Awards, no claim or
entitlement to compensation or damages will be created by any termination of the
Awards or diminution in value of the Awards, and Participant releases LII from
any such claim that may arise. If any such claim is found by a court of
competent jurisdiction to have been created, then, by signing this Agreement,
Participant will be deemed irrevocably to have waived Participant’s entitlement
to pursue such claim.
14.    Data Privacy. Participant consents to the collection, use and transfer,
in electronic or other form, of Participant’s personal data by and among LII for
the exclusive purpose of administering Participant’s participation in the Plan.
Participant understands that: (a) LII holds (but only processes or transfers to
the extent required or permitted by local law) the following personal
information about Participant: Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all Participant’s Awards awarded, canceled, exercised,
vested, unvested or outstanding, for the purpose of administering the Plan
(“Data”); (b) Data may be transferred to any third parties assisting in the
administration of the Plan, regardless of whether such persons are located
within Participant's country of residence, the European Economic Area or in
countries outside of the European Economic Area, including the United States of
America, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country; and (c) Data will be held only as
long as is necessary to administer Participant’s participation in the Plan and
in accordance with local law. Participant understands that Participant may, at
any time, request the names and addresses of any potential recipients of Data,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw these
consents, in any case


8 Approved Form December 12, 2019



--------------------------------------------------------------------------------





without cost, by contacting Participant’s local human resources representative
in writing. Participant understands, however, that refusing or withdrawing
Participant’s consent may affect Participant’s ability to participate in the
Plan. For more information on the consequences of refusing or withdrawing
consent, Participant understands that Participant may contact Participant’s
local human resources representative.
15.    Acknowledgement. Participant acknowledges that Participant (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.




LENNOX INTERNATIONAL INC.
Name _________________________
Title: ________________________
Date: _________________________    


ACCEPTED:


Signed:________________________
«EE»


Date: __________________________

SCHEDULE A


Performance Goals
PSU Performance Period: January 1, 20__ – December 31, 20__


1.    Overview. The actual number of Common Shares delivered to the Participant
in settlement of the PSUs earned under the Long-Term Incentive Award Agreement
between the Company and Participant (the “Agreement”) will be determined by the
Committee in its reasonable discretion following the end of the PSU Performance
Period based on actual performance results against the performance goals
described below, subject to Section 4 of the Agreement. Any PSUs not earned will
be canceled and forfeited. Capitalized terms used in this Statement of
Performance Goals that are not specifically defined in this Statement of
Performance Goals have the meanings assigned to them in the Agreement.


2.    Metrics. 50% of the PSU Award will be earned based upon achievement of
Company core net income compound annual growth rate (CAGR) over the three year
PSU Performance Period (“Core Net Income”), and 50% of the PSU Award will be
earned based upon achievement of Company weighted average return on invested
capital over the three year PSU Performance Period with the lowest year return
on invested capital weighted 20% and the remaining years each weighted 40%
(“ROIC”).


3.    Performance Matrix. From 0% to 200% of the PSUs will be earned based on
achievement of the Core Net Income and ROIC performance goals during the PSU
Performance Period as follows:


PSU Award – Performance Goals
Performance Level
Threshold
Target
Maximum
Percentage of PSUs Earned
50%
100%
200%
Core Net Income CAGR
[__]%
[__]%
[__]%
ROIC Weighted Average
[__]%
[__]%
[__]%



If Core Net Income or ROIC for the PSU Performance Period falls between two
performance levels set forth in the performance matrix above, the number of PSUs
earned with respect to such performance metric will be determined based on
straight-line mathematical interpolation (rounded down to the nearest whole
number of PSUs). If Core Net Income or ROIC for the PSU Performance Period falls
below the “Threshold” level set forth in the performance matrix above, no PSUs
shall become earned with respect to that metric.




9 Approved Form December 12, 2019

